,f^
                              Cause NO.'--           irt%4ti/

                                                          INTHE DISTRICT COURT
THE STATE OF TEXAS

                                                           M#JUDICIAL DISTRICT
         VS.

                                                           BEXAR COUNTY, TEXAS




            MOTION FOR APPOINTMENT OF COUNSEL ON APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

   Pntnft now ,f{4lfjf//l I/ JMf/ m                     __, Defendant in the above styled
and numbered eause and upon the duly verified Pauper's Oath annexed hereto and made
 apart hereof, and requests the Court appoint counsel on appeal for Defendant and in
 support ofsaid motion would show the Court the following:
                                             I.


    That on the     5      day of.            'ich                     _,Z££2I>
 judgment was entered and Defendant was sentenced in this cause.
                                              II.


     That on the tf day of flpfi-lU                    •                            , timely

  notice ofappeal was given in this cause to the trial court and to the 4th Court ofAppeals.
                                              III.


     That Defendant is indigent and wholly destitute ofmeans with which to retain
  counsel to represent Defendant on appeal.
WHEREFORE, PREMISES CONSIDERED, Defendant respectfully moves the Court
to appoint counsel to represent Defendant inaccordance with Article 26.05 ofthe Texas
Code of Criminal Procedure.


                                                  Respectfully submitted,



Attorney for Defendant                             Defendant



                              CERTIFICATE OF SERVICE


   I, hereby certify that on this theyff day of fi'lM              >&£k a^
and correct copy of the above and foregoing Motion for Appointment of Counsel on
Appeal was transmitted to office ofthe Bexar County District Attorney, Criminal
Justice Center, 101 W. Nueva, San Antonio, Texas 782(


                                                    Defendant




                                        ORDER


    On this the      0f                        , came on to beheard Defendant's
 Motion for Appointment of Counsel on Appeal and said motion is hereby
                              () GRANTED          () DENIED

 Signed this      , day of                ,




                                                      Judge Presiding
                                                          ••»•• "t^.^ **> •£*&&***'
              SA?4 .ANTONIO fX /sSfeQpjg^ ^C""""
              P3I>GRANO£ DIST-Jtigg
               .22 MAY 2013 PM 4

                                                         ZiP /5205




   INDIGENT

                                 SdCfd
INMATE MA«L
                   |]ii|>||)ii|i||>|*|>^(n|||l|*l   IP